##### Document Number: 1 File Name: form14f-1.htm Type: SC 14F1 Description: ##### UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Commission File Number: 000-53437 IVT Software, Inc. (Exact name of registrant as specified in its charter) Nevada 74-3177586 State or Other Jurisdiction of Incorporation of Organization) Primary Standard Industrial Code (I.R.S. Employer Identification No.) 3840 South Water Street, Pittsburgh Pa. 15203 (Address and Telephone Number of Registrants Principal Place of Business) Tel: 412-884-3028 (Issuer's telephone number, including area code) NOTICE OF CHANGE IN THE MAJORITY OF THE BOARD OF DIRECTORS ***** NO VOTE OR OTHER ACTION OF THE COMPANY'S STOCKHOLDERS IS REQUIRED IN CONNECTION WITH THIS INFORMATION STATEMENT. NO PROXIES ARE BEING SOLICITED AND YOU ARE REQUESTED NOT TO SEND THE COMPANY A PROXY. Introduction Please read this Information Statement carefully. It contains certain biographical and other information concerning the incoming executive officers and or directors after the closing of the below referenced transaction. You are not, however, required to takeany action. This Information Statement is being furnished pursuant to Section 14(f) of the Securities Exchange Act of 1934 (the Exchange Act) and Rule 14f-1 promulgated thereunder. This Information Statement is being provided solely for informational purposes and not in connection with a vote of the Company's stockholders. Background Pursuant to the terms of the acquisition in the Stock Purchase Agreement executed on August 11, by and betweenIVT Software, Inc., Martin Schwartz, Cl Imaging, Corp. andten shareholders (collectively, the Sellers)whoexecuted aStock Purchase Agreement (the Agreement) with Deric Haddad,(the Purchaser),pursuant to which the Sellers, shareholders of the Company, sold an aggregate of 10,133,335 common shares which represents75.5% of the issued and outstanding shares ofthe Company, to the Purchaser.Deric Haddad acquired 10,133,335 sharesin exchange for $307,309. As a result of this transaction Deric Haddad controlled 75.5% of the Issuer's common stock. As part of the acquisition, and pursuant to the Acquisition Agreement, the following changes to the Company's directors and officers have occurred: CHANGES TO THE BOARD OF DIRECTORS o As of August 11,2010, Martin Schwartz resigned from all officer and Director positions he previously held in the Company. o Also, on August 11, 2010, Deric Haddadwas appointed to the Board of Directors as Director as well as President and Secretary of the Company. CERTAIN INFORMATION REGARDING THE COMPANY Change in Control As described above under the caption (Background), a change in control of the Company will occur upon the closing of the Stock Purchase Agreement. Voting Securities As of , the authorized capital stock of the Company consists of 200,000,000 shares of common stock par value $0.00001 per share, of which 13,419,167shares are issued and outstanding and 10,000,000 shares of preferred stock par value $0.00001 per share, of which no shares are issued and outstanding. Where to Find More Information About Us We file all required reports due under the Exchange Act with the Securities and Exchange Commission (the" SEC "). Such reports include annual reports, quarterly reports, Form 8-K and other information we are required to file pursuant to the securities laws. You may read and copy materials we file with the SEC at the SEC's Public Reference Room at treet, N.E., Washington, DC 20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC which is http://www.sec.gov . Transfer Agent Pacific Stock Transfer Company, 4045 South Spencer Street, Las Vegas, Nevada 89119, telephone (702) 361-3033, facsimile (702) 433-1979 is the Company�s transfer agent. DIRECTORS AND EXECUTIVE OFFICERS Name Age Position Deric Haddad 43 Director and President BIOGRAPHICAL INFORMATION ON THE BOARD OF DIRECTORS Deric Haddad is the Chief Executive and Chief Operations OfficerofHaddad-Wylie Industries, LLC (HWI), a Company he foundedin August 2004 andhas over 15 years of clean room experience.Mr. Haddad has a Bachelors degree in Political Science and a minor in History from San Diego State University. MEETINGS AND COMMITTEES OF THE BOARD OF DIRECTORS Mr. Haddadis the principal executive officer as well as the sole member of the Company's board of directors. The Company does not currently have ongoing operations as such the Company has determined that it does not, at this time, require additional committees of the board of directors. SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE EXECUTIVE COMPENSATION Our directors currently are not compensated for serving as members of our board of directors. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Name # of shares beneficially owned Percent of shares Deric Haddad 306 Bryces Lane Elizabeth, Pa 15037 75.5% NO DISSENTERS' RIGHTS By Order of The Board of Directors Name: Deric Haddad Title: Director Date: November 1, 2010 ADDITIONAL INFORMATION SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has caused this Information Statement to be signed on its behalf by the undersigned, thereunto duly authorized. IVT SOFTWARE, INC. /s/ Deric Haddad Deric Haddad Chief Executive Officer Date: November 1, 2010
